

115 HR 5308 IH: Women’s History and Nineteenth Amendment Centennial Quarter Dollar Coin Program Act
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5308IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Ms. Lee (for herself and Mr. Poliquin) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title 31, United States Code, to require the Secretary of the Treasury to mint and issue
			 quarter dollars in commemoration of the Nineteenth Amendment, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Women’s History and Nineteenth Amendment Centennial Quarter Dollar Coin Program Act. 2.FindingsCongress finds the following:
 (1)The tireless and passionate efforts of the suffragists, their supporters, and other stakeholders contributed to the movement to grant and protect the right of all women to vote.
 (2)On August 26, 1920, after a long campaign by suffragists across the country, the United States Constitution was amended with the 19th Amendment, granting women the right to vote.
 (3)On June 24, 1924, all Native Americans were granted citizenship, and by extension the right to vote.
 (4)In 1948, the legal victories of Native American veterans granted protections for the right of all Native men and women to vote.
 (5)On June 27, 1952, the Immigration and Nationality Act of 1952 was enacted, granting citizenship to all individuals of Asian descent, and by extension, the right to vote.
 (6)Enactment of the Voting Rights Act of 1965 on August 6, 1965, granted Black women protections to overcome the legal barriers that prevented many from exercising their right to vote even though all Blacks had been granted citizenship in 1868 with ratification of the 14th Amendment.
 (7)On August 6, 1975, the amendments to the reauthorization of the Voting Rights Act of 1965 removed language barriers to mitigate discrimination against Hispanic, Asian, and Native American voters.
 (8)It was not until March 29, 1961, when the 23rd Amendment passed that women in Washington, DC, were allowed to vote in all elections.
 (9)Women’s history and the movement for women’s rights that the suffragists began extends beyond ratification of the Nineteenth Amendment.
 (10)August 26, 2020, marks the centennial of the day that women were granted the right to vote in America.
			3.Issuance of coins commemorating the Nineteenth Amendment
 (a)Amendment to national sites quarter dollar programSubsection (t) of section 5112 of title 31, United States Code, is amended— (1)in paragraph (1)(A), by striking Notwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2) and inserting Subject to paragraph (8), and notwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2);
 (2)by striking paragraph (7) and inserting the following:  (7)Period of issuanceSubject to paragraph (2), the program established under this subsection shall continue in effect until a national site in each State has been honored and shall terminate not later than March 31, 2021.; and
 (3)by striking paragraph (8) and inserting the following:  (8)Designs starting on January 1, 2021 (A)Transition periodThe design of the quarter dollar from January 1, 2021, to March 31, 2021, shall be as follows:
 (i)On January 1, 2021, the design shall be the final design of the national sites program established by this subsection.
 (ii)On a date selected by the Secretary that is not earlier than January 15, 2021, and not later than March 31, 2021, the design shall be the first design selected pursuant to the program described in subsection (w).
 (B)Design after end of programAs of April 1, 2021, the design of the quarter dollar shall be in accordance with subsection (w).. (b)Issuance of coins commemorating the Nineteenth AmendmentSection 5112 of title 31, United States Code, is amended by adding at the end the following:
				
					(w)Redesign and issuance of quarter dollars commemorating the ratification of the Nineteenth Amendment
 (1)Redesign beginning in 2021Notwithstanding the fourth sentence of subsection (d)(1) and subsection (d)(2), quarter dollars issued during the period beginning on the date described in subsection (t)(8)(A)(ii) and ending on the date described in paragraph (8) shall have designs on the reverse selected in accordance with this subsection.
						(2)Nineteenth Amendment quarter dollar design requirements
 (A)Flexibility with regard to placement of inscriptionsNotwithstanding subsection (d)(1), the Secretary may select a design for quarter dollars described in paragraph (1) in which—
 (i)the inscription described in the second sentence of subsection (d)(1) appears on the reverse side of any such quarter dollars; and
 (ii)any inscription described in the third sentence of subsection (d)(1) or the designation of the value of the coin appears on the obverse side of any such quarter dollars.
 (B)Single prominent American womanNotwithstanding subsection (d)(1), the design on the reverse of each coin issued under this subsection shall—
 (i)be emblematic of the accomplishments and contributions of a prominent woman who was a resident of a State, the District of Columbia, or a territory;
 (ii)bear the name of the prominent woman and the State, District of Columbia, or territory; and (iii)bear other appropriate inscriptions.
								(3)Issuance of coins during each year
 (A)In generalThe designs for the quarter dollar coins issued during each year of the period referred to in paragraph (1) shall be emblematic of a maximum of 5 States, the District of Columbia, or territories.
 (B)Order of issuanceThe quarter dollar coins issued during each year of the period referred to in paragraph (1) shall be issued in alphabetical order of the area represented, starting with Alabama.
 (C)Number of each of coin designs in each yearThe Secretary shall prescribe the number of quarter dollars which shall be issued with each of the designs selected for each year.
							(4)Selection of design
 (A)In generalEach of the designs required under this subsection for quarter dollar coins shall— (i)be approved by the Secretary after—
 (I)submission of a recommendation from the chief executive of the applicable State, the District of Columbia, or territory being commemorated;
 (II)consultation with women’s groups and organizations within the applicable State, the District of Columbia, or territory being commemorated that are pursuing a mission focused on increasing the inclusion of women, or improving the quality of life for women; and
 (III)consultation with the Commission of Fine Arts; (ii)be reviewed by the Citizens Coinage Advisory Committee; and
 (iii)honor or commemorate a woman who has made significant contributions to the lives of individuals of the applicable State, the District of Columbia, or territory.
 (B)Selection and approval processDesigns for quarter dollars may be submitted in accordance with the design selection and approval process developed by the Secretary.
 (C)ParticipationThe Secretary shall include in design selection, to the greatest extent practicable, participation by—
 (i)the chief executive of the applicable State, District of Columbia, or territory; (ii)artists from the States, District of Columbia, and territories;
 (iii)engravers of the United States Mint; and (iv)members of the general public from groups or organizations that are pursuing a mission focused on increasing the inclusion of women or improving the quality of life for women.
 (D)StandardsBecause it is important that the Nation’s coinage and currency bear dignified designs of which the citizens of the United States can be proud, the Secretary shall not select any frivolous or inappropriate design for any coin minted under this subsection.
 (E)Prohibition on certain representationsThe design of any quarter dollar under this subsection may not include— (i)a head and shoulders portrait or bust of any person, living or dead;
 (ii)a portrait of a living person; or (iii)a depiction of an individual in a size such that the coin could be considered to be a 2-headed coin.
 (F)Release of designsNot later than August 31, 2020, the Secretary shall publish each of the first 5 designs described in subparagraph (A).
 (5)Treatment as numismatic itemsFor purposes of sections 5134 and 5136, all coins described under this subsection shall be considered to be numismatic items.
						(6)Issuance
 (A)Quality of coinsThe Secretary may mint and issue such number of quarter dollars of each design selected under paragraph (4) in uncirculated and proof qualities as the Secretary determines to be appropriate.
 (B)Silver coinsNotwithstanding subsection (b), the Secretary may mint and issue such number of quarter dollars of each design selected under paragraph (4) as the Secretary determines to be appropriate, with a content of not less than 90 percent silver.
 (7)Application in event of the admission of additional StateIf any additional State is admitted into the Union before the termination date described in paragraph (8), the Secretary may issue quarter dollar coins, in accordance with this subsection, with a design which is emblematic of such State during any 1 year of the period described in paragraph (1), in addition to the quarter dollar coins issued during such year in accordance with paragraph (3)(A).
 (8)Termination dateThe authority to issue quarter dollar coins pursuant to this subsection shall terminate on December 31 of the year in which the final State or territory has been commemorated with a design pursuant to paragraph (3).
 (9)Designs after end of programOn the first day of the year following the year of the date described in paragraph (8)— (A)the design on the obverse of the quarter dollar shall revert to the same design containing an image of President Washington in effect for the quarter dollar before the institution of the 50-State quarter dollar program; and
 (B)notwithstanding the fourth sentence of subsection (d)(1), the design on the reverse of the quarter dollar shall contain an image of General Washington crossing the Delaware River prior to the Battle of Trenton.
 (10)DefinitionsIn this subsection: (A)The term territory means the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
 (B)The term resident, with respect to a State, the District of Columbia, or a territory, means that a woman resided in such State, the District of Columbia, or such territory for a period of at least 1 consecutive year.
							(x)Silver bullion investment product
 (1)In generalThe Secretary shall strike and make available for sale such number of bullion coins as the Secretary determines to be appropriate that are exact duplicates of the quarter dollars issued under subsection (w), each of which shall—
 (A)have a diameter of 3.0 inches and weigh 5.0 ounces; (B)contain .999 fine silver;
 (C)have incused into the edge the fineness and weight of the bullion coin; (D)bear an inscription of the denomination of such coin, which shall be quarter dollar; and
 (E)not be minted or issued by the United States Mint as so-called fractional bullion coins or in any size other than the size described in subparagraph (A). (2)Availability for saleBullion coins minted under paragraph (1)—
 (A)shall become available for sale no sooner than the first day of the calendar year in which the circulating quarter dollar coins of which such bullion coins are a duplicate are issued; and
 (B)may only be available for sale during the year in which such circulating quarter dollar coins are issued.
							.
			4.Collection and Recognition Program
 (a)In generalNot later than December 1, 2018, the Secretary of the Treasury shall initiate a program to promote the collection of, and recognition of the subjects of, the coins authorized under the amendments made by this Act.
 (b)Study requiredThe Secretary shall conduct a study on the progress of the program described in subsection (a). (c)ReportNot later than March 1, 2019, the Secretary shall submit a report to the Congress on the results of the study conducted pursuant to subsection (b).
			